Case: 11-15138   Date Filed: 06/05/2013   Page: 1 of 4


                                                      [DO NOT PUBLISH]

          IN THE UNITED STATES COURT OF APPEALS

                  FOR THE ELEVENTH CIRCUIT
                    ________________________

                          No. 11-15138
                      Non-Argument Calendar
                    ________________________

                D.C. Docket No. 0:11-cv-60872-WJZ



JONATHAN KYLE LEWIS,

                                                   Plaintiff - Appellant,

                                versus

REGIONAL DIRECTOR FOR BROWARD COUNTY,
GULLANE VICTOR-ADAM,
Counselor,
JUNE RICHARDS,
Social Worker,
EMMA THOMAS,
Counselor,
KAREN MCCALLA,
Supervisor, et al.,

                                                   Defendants - Appellees.

                    ________________________

             Appeal from the United States District Court
                 for the Southern District of Florida
                   ________________________

                            (June 5, 2013)
                Case: 11-15138        Date Filed: 06/05/2013      Page: 2 of 4


Before TJOFLAT, PRYOR and KRAVITCH, Circuit Judges.

PER CURIAM:

       Jonathan Lewis, proceeding pro se, appeals the district court’s sua sponte

dismissal of his suit filed under 42 U.S.C. § 1983. After careful review, we affirm.

       In April 2011, Lewis sued several officials employed by the Florida

Department of Children and Families (DCF). He alleged that DCF violated his

rights under the United States and Florida Constitutions by returning him to his

mother’s custody and by failing to provide him with necessary services when he

“aged out” of the system at 23 years old. A magistrate judge prepared a report and

recommendation (R&R) recommending that Lewis’s suit be dismissed because it

was “duplicative of [a] prior case” he filed. The district court adopted the R&R

and dismissed the case. 1 This is Lewis’s appeal.

       We review de novo the district court’s sua sponte dismissal of an action filed

pro se and in forma pauperis, taking the allegations in the complaint as true and

construing the pleadings liberally. Alba v. Montford, 517 F.3d 1249, 1252 (11th

Cir. 2008). We may affirm a dismissal “on any ground that finds support in the

record,” even if the district court did not rely on it. Brown v. Johnson, 387 F.3d

1344, 1351 (11th Cir. 2004). Our review is confined to the plaintiff’s complaint
1
  Neither the district court nor the R&R cited any authority for dismissing a claim sua sponte as
“duplicative.” And although the record is unclear, it does not appear that preclusion would have
barred Lewis’s suit, at least when the R&R was filed. Nevertheless, as explained more fully
below, because the record contains an alternative basis on which to affirm, we need not decide if
the district court had authority to dismiss Lewis’s case for this reason.


                                                2
                 Case: 11-15138        Date Filed: 06/05/2013        Page: 3 of 4


and its attached exhibits. See Alvarez v. Att’y Gen., 679 F.3d 1257, 1259 (11th Cir.

2012); see also Alba, 517 F.3d at 1252 (noting that the same standards govern Rule

12(b)(6) motions to dismiss and sua sponte dismissals for failure to state a claim).

       Lewis’s section 1983 claim is subject to Florida’s four-year personal-injury

statute of limitations. 2 Van Poyck v. McCollum, 646 F.3d 865, 867 (11th Cir.

2011). “The statute of limitations on a section 1983 claim begins to run when the

facts which would support a cause of action are apparent or should be apparent to a

person with a reasonably prudent regard for his rights.” Id. (internal quotation

marks omitted). The statute of limitations will not bar an otherwise untimely

claim, however, when a plaintiff “untimely files because of extraordinary

circumstances that are both beyond his control and unavoidable even with

diligence.” Sandvik v. United States, 177 F.3d 1269, 1271 (11th Cir. 1999).

       An exhibit attached to Lewis’s amended complaint indicated that he was

born on July 9, 1982. Lewis’s complaint alleged that DCF last violated his rights

by failing to provide him services when he turned 23 on July 9, 2005. Hence, his

claim accrued, at the latest, on that date. See Van Poyck, 646 F.3d at 867.

Therefore, the statute of limitations ran on Lewis’s claim in July 2009. See id. Yet

he did not file this lawsuit until April 2011, nearly two years later.


2
  Lewis argues that the appropriate statute of limitations is Fla. Stat. § 95.11(1), which provides a
20-year statute of limitations for “[a]n action on a judgment or decree of a court of record in this
state.” Because this case is not such an action, his argument fails.


                                                 3
              Case: 11-15138     Date Filed: 06/05/2013   Page: 4 of 4


      Lewis argues that his suit is not untimely because he was not aware that he

had a claim until speaking with a prison law clerk. Lewis’s lack of awareness of

his claim, however, is not the sort of extraordinary circumstance necessary to

overcome the statute of limitations. Jackson v. Astrue, 506 F.3d 1349, 1356 (11th

Cir. 2007) (“[I]gnorance of the law does not, on its own, satisfy the constricted

‘extraordinary circumstances’ test.”). Lewis’s suit is therefore barred.

      Accordingly, the district court’s dismissal of Lewis’s suit is

      AFFIRMED.




                                          4